





As of April 30, 2008




Bradley T. Ray, Chairman & CEO

Geotec, Inc.

110 East Atlantic Ave., Suite 200

Delray Beach, FL 33444




Dear Bradley:




We are pleased to confirm the arrangements under which StoneGate Partners, LLC
(“StoneGate”) is engaged by Geotec, Inc., a Florida corporation, or its assigns
(“Geotec” or the “Company”) as exclusive placement agent for the Company and its
projects as set forth below.




1.

Engagement




A.

General.  Subject to all of the terms hereof, StoneGate is hereby engaged as the
exclusive placement agent with respect to all Transactions (as defined below),
for a period of three (3) years from the date of execution hereof, for Geotec
and for projects (each, a “Project” and collectively, the “Projects”) in which
Geotec or its affiliates are involved; provided however, that StoneGate has the
capacity to perform and provide the services required by Geotec or its
affiliates.  The offerings of securities for Geotec and/or for Projects (as
contemplated hereby) are referred to individually and collectively as the
“Offering.”




For purposes of this Agreement, a “Transaction” shall mean (i) any sale of
assets or securities issued by Geotec (including debt securities with an equity
component) or by any subsidiary or affiliate of Geotec as a means of financing
Geotec’s operations or financing any projects in which Geotec or its affiliates
are involved (a “Financing”) and (ii) any Sale.  For purposes of this Agreement,
a “Sale” shall mean any sale or exclusive license of all or substantially all of
the assets of the Company or any reorganization by share exchange,
consolidation, merger or similar transaction or series of related transactions
in which the voting securities of the Company that are outstanding immediately
prior to the consummation of such transaction do not represent, or are not
converted into, securities of the surviving corporation of such transaction
that, immediately after such transaction, together represent at least a majority
of the total voting power of all securities of such surviving corporation, other
than a Financing. Specifically excluded from any Transaction and Sale shall be
the sale of hydrocarbons by Geotec, including but not limited to, coal, refined
coal, asphaltite, gas, gob, culm, lignite, or other lower grade or dirty coals
or carbon fly ash and for the remediation of soils.




StoneGate hereby accepts such engagement on a “best efforts” basis. The Company
shall have the right to determine the amount to be raised in the Offering as
well as final approval over all terms of the Offering. This Agreement shall not
give rise to any commitment by StoneGate to purchase any of the Securities in
the Offering, and StoneGate shall have no authority to bind the Company without
the Company’s consent. With the consent of the Company (which shall not be
unreasonably withheld) StoneGate may retain other brokers to act as sub-agents
on its behalf in connection with the Offering; provided that StoneGate shall be
responsible for compliance by such










BO1 15908874.4







Bradley T. Ray, Chairman & CEO

As of April 30, 2008

Page 2










brokers with the provisions of this Agreement, including Section 1D hereof and
all payments made hereunder shall be payable by the Company to StoneGate and the
Company shall have no direct obligation to such brokers.




B.

Offering Materials. The Offering will be made by means of a suitable private
placement memorandum (the “PPM”) or, in lieu of such PPM, by means of an
alternative information package (the “AIP”) which shall include appropriate
information and a proposed Offering term sheet (the PPM or AIP, as the case may
be, is referred to herein as the “Memorandum”), to be prepared by the Company,
in consultation with StoneGate. It is possible that in the case of large
institutional investors, the Memorandum may be shortened or not required in
order to achieve such investment.  StoneGate will consult with the Company in
this regard.   If any event relating to or affecting, among other things, the
Company, or the Securities or the proposed operation of the Company as described
in the Memorandum shall occur as a result of which it is necessary, in the
opinion of StoneGate’s counsel or the Company’s counsel, to amend or supplement
the Memorandum in order that the Memorandum will not contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it is delivered to a prospective investor, the Company shall
promptly prepare and furnish to StoneGate a reasonable number of copies of the
amendment or amendments of, or supplement or supplements to, the Memorandum (in
form and substance satisfactory to StoneGate’s counsel) which will so amend or
supplement the Memorandum. All other documents and materials to be used for
circulation to investors (together with the Memorandum and any amendments or
supplements thereto, collectively, “Investor Materials”) in connection with the
Offering will be provided by the Company to StoneGate in advance, and no such
documents or materials will be provided to investors without StoneGate’s prior
approval. StoneGate will not provide any other written materials to investors
without the Company’s prior approval.




C.

Responsibility for the Memorandum.  The Memorandum and all other Investor
Materials shall be the responsibility of the Company, except for information
concerning StoneGate provided in writing by StoneGate, which will be the
responsibility of StoneGate. The Memorandum will include all information to be
provided to accredited investors under Regulation D under the Securities Act of
1933, as amended (the “Securities Act”), and applicable state “blue sky” laws.
It shall be the Company’s obligation to ensure that neither the Memorandum nor
any of the other Investor Materials shall contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. StoneGate will number each copy of the Memorandum and will keep
strict control over the distribution of each copy of the Memorandum.




D.

Compliance with Securities Laws. Each of the Company and StoneGate agrees to
conduct the Offering in a manner intended to qualify for the exemption from the
registration requirements of the Securities Act provided by Section 4(2) thereof
and Rule 506 of Regulation D










BO1 15908874.4







Bradley T. Ray, Chairman & CEO

As of April 30, 2008

Page 3










thereunder. Each of the Company and StoneGate agrees to limit offers to sell,
and solicitations of offers to buy, and sales of, securities of the Company in
connection with the Offering to persons reasonably believed by it to be
“accredited investors” within the meaning of Rule 501(a) under the Securities
Act. The Company and StoneGate each agree to conduct the Offering in a manner
intended to comply with the registration or qualification requirements, or
available exemptions therefrom, under applicable state “blue sky” laws and
applicable securities laws of other jurisdictions. The Company shall be
responsible for compliance with the filing requirements of the securities laws
of states and other jurisdictions. StoneGate hereby represents that it is a
registered broker-dealer and agrees that in connection with the Offering it
shall act, and cause its agents to act, in compliance with applicable federal
and state securities laws regarding the registration and conduct of business of
broker-dealers and their agents. The Company will not, following the final
closing date of the Offering, offer for sale or sell any securities if the
effect would be the loss of exemption from the registration and qualification
requirements under applicable Federal securities laws or state “blue sky” laws.
The Company hereby represents that, except as set forth on Schedule I attached
hereto, it has not engaged in any offering in the twelve months prior to the
date of this Agreement which would, or in the opinion of StoneGate’s counsel
might, cause an exemption from applicable Federal or state securities
registration requirements to be unavailable for the offer and sale of the
Securities. During the term of StoneGate’s engagement hereunder, the Company
hereby agrees that it will not conduct any additional financings or offerings of
any kind or endeavor to complete any ongoing financing or offering without the
prior written approval of StoneGate. StoneGate shall provide the Company with
reasonable advance notice of each jurisdiction in which it, or any broker-dealer
or agent that StoneGate employs or engages, makes an offer, and shall, to the
extent required by applicable law, be duly licensed or registered as a
broker-dealer, and shall cause each such agent to be duly licensed or registered
as an agent in each such jurisdiction.




E.

Right to Participate; Right to Reject. StoneGate, and any officer, employee,
advisor or affiliate of StoneGate or its managing partners, shall be entitled to
purchase the Securities sold in the Offering on the same terms and conditions as
the other purchasers in the Offering, provided that each such purchaser is an
accredited investor and the purchases are for his or its own account and not for
resale. The Company shall have the right to reject any investor in this Offering
on the basis of any reasonable good faith objection it may raise.




F.

Terms and Conditions of the Offering. The terms and conditions of the Offering
shall be decided by the Company in its sole discretion, upon the advice of
StoneGate




G.

Formation of Special Purpose Entities.   The Company or its designees shall be
responsible to form or cause the formation of, and to operate, any Special
Purpose Entity to be used as a financing vehicle for a Project and will serve,
or cause a designee to serve s the General Partner (or in similar status) for
such Special Purpose Entity.  




2.

Compensation and Expenses










BO1 15908874.4







Bradley T. Ray, Chairman & CEO

As of April 30, 2008

Page 4













A.

Fees. For its services in connection with a Transaction, StoneGate will be
entitled to receive a cash fee equal to 7% of the Aggregate Consideration
received by Geotec or by the Project,  plus a cash fee equal to 1% of the
Aggregate Consideration for StoneGate’s estimated expenses associated with such
transaction.  In the event StoneGate is not able to raise the requisite capital
or organize a syndicate of investment banks or broker-dealers for a Transaction
within 180 days of the date of a subject engagement, Geotec shall be permitted
to engage one or more investment banks directly to raise such capital; provided
that StoneGate shall be entitled to a fee equal to the greater of: (i) one
percent (1%) of the aggregate consideration received by Geotec or by the Project
in connection with the Transaction and (ii) the maximum amount permitted by
applicable law; provided further that StoneGate shall serve as the syndicate
director for such Transaction.  StoneGate will not be entitled to a placement
fee in connection with any investment in Geotec pursuant to the exercise of any
warrant issued or issuable to StoneGate or its designees, or with respect to any
funding received by Geotec in connection with the acquisition of limited
liability company interests and/or tax credits from any related entity (such as
Ecotec Coal, LLC) or by any third party person or entity. Compensation will be
due upon the first and any subsequent closing of the sales of Securities in the
Offering by wire transfer of immediately available funds at the closing to which
such fee relates.




For purposes of this Agreement “Aggregate Consideration” shall have the meaning
set forth in Annex 1.




B.

Expenses. Prior to a Closing, StoneGate shall have the right to submit invoices
for its reasonable expenses incurred in connection with the Offering, and such
amounts shall be paid promptly.  Upon a closing, such expenses shall be credited
against the compensation due to StoneGate.  




C.

Future Projects.  Geotec and StoneGate agree that for each Project for which
StoneGate raises capital Geotec and StoneGate or its nominees shall share pari
passu Geotec’s interest in such Project on a 50/50 basis.  The Company expects
that each Project will consist of 20 million tons of refined coal.  The Company
estimates that the start-up costs per Project will be approximately $10,000,000.
Pursuant to section 1 hereof, StoneGate has been engaged to act as the lead
investment banker for such projects.  The Company is currently planning on
implementation of up to ten such projects.




3.

Due Diligence and Company Material; Confidentiality




A.

Due Diligence and Company Material. The Company shall make members of management
and other employees reasonably available to StoneGate for purposes of satisfying
StoneGate’s due diligence requirements and consummating the Offering, and shall
commit such time and other resources as are reasonably necessary or appropriate
to secure reasonable and timely










BO1 15908874.4







Bradley T. Ray, Chairman & CEO

As of April 30, 2008

Page 5










success of the Offering. The Company shall cooperate with StoneGate in
connection with, and shall make available to StoneGate, such documents and other
information, including information about its intellectual property, as StoneGate
shall reasonably request, to satisfy its due diligence requirements.
Notwithstanding the foregoing, Geotec shall not be required to disclose therein
the formula for its Enzyme/Protein Technology, Base Stock or Enzyme/Protein to
StoneGate or its affiliates. Geotec acknowledges that StoneGate may, but shall
not be required, to conduct patentability and infringement searches for the
Geotec Technologies, and Geotec agrees to cooperate in defining and reviewing
such searches.  StoneGate agrees to retain all information so obtained from
Geotec in accordance with the confidentiality agreement previously signed by the
parties.  From and after the date of this Agreement, the Company shall inform
StoneGate of any material events, or developments concerning potential material
events, that may come to the attention of the Company at any point during the
term of the Engagement. None of the documents or other information provided to
StoneGate (collectively, the “Information”) shall contain an untrue statement of
a material fact or omit to state a material fact necessary to make any such
statements, in light of the circumstances under which they were made, not
misleading. Following the closing of an Offering, the Company shall provide to
StoneGate all information that is made available either to purchasers in the
Offering or to the Company’s stockholders generally. Notwithstanding the
foregoing, in no event shall the provisions of this Section 3A be interpreted to
require the Company to provide any information, or provide information in any
form, which it does not already make, or is not, following the closing of an
Offering, required to make, available to shareholders or management provided
that it is understood that the Company shall in any event retain the
responsibility to assure complete disclosure so as to avoid liability for
misleading disclosure under applicable securities laws. . The Company recognizes
and confirms that in the performance of its services hereunder: (i) StoneGate
may rely on the Information provided by the Company without independent
verification; (ii) StoneGate does not assume responsibility for the accuracy or
completeness of the Information whether or not StoneGate makes an independent
verification; and (iii) StoneGate will not make or cause to be made an
independent appraisal of the assets or business of the Company.




B.

Confidentiality of Company Material. StoneGate will use its best efforts to keep
confidential and not disclose to any third party any confidential information of
the Company made available to StoneGate pursuant to Section 3A hereof by the
Company and which the Company marks or otherwise indicates is to be treated
confidentially and not disclosed to prospective investors, and will use the
confidential information only in connection with the engagement hereunder;
provided, however, such confidential information shall not include any
information already available to or in the possession of StoneGate from a
non-confidential source prior to the date of its disclosure to StoneGate by the
Company, any disclosure to potential investors of any information in the
Memorandum or the Investor Materials, any information generally available to the
public, or any information which becomes available to StoneGate on a
non-confidential basis from a third party who is not bound by a confidentiality
obligation to the Company; and provided further, that such confidential
information may be disclosed (i) subject to the provisions hereof, to










BO1 15908874.4







Bradley T. Ray, Chairman & CEO

As of April 30, 2008

Page 6










StoneGate’s partners, employees, agents, advisors and representatives in
connection with its engagement hereunder, who shall be informed of the
confidential nature of the information and that such information is subject to a
confidentiality agreement; or (ii) if, upon the advice of counsel, StoneGate is
compelled to disclose such information under applicable law.




C.

Confidentiality of StoneGate Information. The Company will keep confidential and
not disclose to any third party any confidential nonpublic information which it
receives regarding StoneGate, its business, assets, database, properties,
technology, condition and prospects provided, however, such confidential
information shall not include any information already available to or in the
possession of the Company from a non-confidential source prior to the date of
its disclosure to the Company by StoneGate, any disclosure to potential
investors of any information in the Memorandum or the Investor Materials, any
information generally available to the public, or any information which becomes
available to the Company on a non-confidential basis from a third party who is
not bound by a confidentiality obligation to StoneGate; and provided further,
that such confidential information may be disclosed (i) with StoneGate’s prior
written consent (ii) subject to the provisions hereof, to the Company’s
partners, employees, agents, advisors and representatives in connection with the
Company’s engagement of StoneGate hereunder, who shall be informed of the
confidential nature of the information and that such information is subject to a
confidentiality agreement; or (iii) if, upon the advice of counsel, the Company
is compelled to disclose such information under applicable law.




4.

Termination.




The engagement hereunder will terminate upon the earliest to occur of: (i)
thirty-six months from the date of execution hereof; (ii) the mutual written
agreement of the Company and StoneGate; (iii) thirty (30) days following the
delivery of a written termination notice, with or without cause, from StoneGate
or the Company to the other, provided that the Company may terminate the
engagement hereunder pursuant to this item (iii) only following a material
default by StoneGate hereunder.




5.

Indemnification.




StoneGate and the Company hereby agree to the indemnification terms set forth in
Exhibit A hereto.




6.

Miscellaneous.




A.

Notices. All notices or communications hereunder will be in writing and will be
mailed or delivered as follows: If to the Company, to Geotec, Inc., 110 East
Atlantic Avenue, Suite 200, Delray Beach FL  33444, Attention: Bradley T. Ray,
Chairman and CEO, facsimile number (561) 276-9964; and if to StoneGate, at
StoneGate Partners, LLC, 401 Edgewater Place, Suite 120, Wakefield, MA 01880,
Attention: Brian W. Bernier, facsimile number (617) 330-9010.  










BO1 15908874.4







Bradley T. Ray, Chairman & CEO

As of April 30, 2008

Page 7













B.

Survival; Governing Law; Entire Agreement. The provisions of this Section 6 and
Sections 1E, 2, 4 and 5 and Exhibit A hereof shall survive any termination of
this Agreement. The provisions of Section 3B hereof shall survive delivery of
the Securities and any termination of this Agreement for a period of five (5)
years following the final delivery of the Securities or the termination of this
Agreement, as applicable. This Agreement, including the Exhibits hereto, shall
be governed by and construed in accordance with the internal laws of State of
New York without giving effect to any principles of conflicts of law. This
Agreement, together with the Exhibits hereto, contains the entire agreement
between the Company and StoneGate concerning the Offering and supersedes any
prior understanding or agreement whether written or oral. Any amendment hereto
or waiver of any right or obligation hereunder must be in writing signed by the
party to be charged.




C.

Exclusivity. The Company represents that it has no agreement with any other
broker or investment banker that would result in a fee payable by the Company
upon the consummation of any Transaction. The Company further acknowledges and
agrees that, during the term of this Agreement, it will not enter into any
agreement that would result in a fee being payable by the Company to a third
party upon the consummation of any Transaction, unless StoneGate’s exclusivity
rights terminate as provided for in Section 1A of this Agreement.




D.

Advertisement after Completion of the Transaction. In the event that a
Transaction is completed, StoneGate shall have the right to advertise its role
as financial advisor to the Company as long as the Company consents prior to
such advertisement. StoneGate will submit all copy of such advertising to the
Company for approval, such approval not to be unreasonably withheld.




E.

Due Diligence. No closing of this Offering shall occur until StoneGate has
completed to its satisfaction, and in its sole discretion, its diligence and
financial review of the Company.

F.

Disclosure.  The Company acknowledges that it has received full disclosure of
the pending FINRA proceeding against Brian W. Bernier and StoneGate.  




[REMAINDER OF PAGE DELIBERATELY LEFT BLANK]










BO1 15908874.4







Bradley T. Ray, Chairman & CEO

As of April 30, 2008

Page 8










This Agreement is effective as of the date first set forth above. Please confirm
that the foregoing correctly and completely sets forth our understanding, by
signing and returning to us the enclosed duplicate of this Agreement.




Sincerely,




STONEGATE PARTNERS, LLC







Accepted and agreed:

GEOTEC, INC.

/s/:  Brian W. Bernier

Brian W. Bernier,

/s/:  Bradley T. Ray

Managing Director

Bradley T. Ray,

Chief Executive Officer

















BO1 15908874.4













EXHIBIT A




INDEMNIFICATION AND CONTRIBUTION




In consideration of the agreement of StoneGate to act on behalf of the Company
pursuant to this Agreement, the Company agrees to indemnify and hold harmless
StoneGate, its affiliates, and each of their respective affiliates, directors,
officers, agents, advisors, consultants, employees, registered representatives
and controlling persons (as defined in the Securities Act) (StoneGate and each
such other person or entity are hereinafter referred to as an “Indemnified
Person” in the context of this paragraph and as the context herein may otherwise
require), to the fullest extent permitted by law, from and against any losses,
claims, damages, expenses and liabilities or actions not covered by collected
insurance (including actions brought by us, as investors, or our equity holders
or derivative actions brought by any person claiming through us or in our name),
proceedings or investigations, formal or informal, or threats thereof
(collectively, “Losses”), as they may be incurred, including all reasonable
legal fees and other expenses reasonably incurred in connection with
investigating, preparing, defending, paying, settling or compromising any
Losses, to which any of them may become subject (including in any settlement
effected with the Company’s consent, which shall not be unreasonably withheld)
and which are related to or arise out of any misrepresentation or omission of
material fact by the Company in connection with the offer and/or sale of its
securities The Company will not however, be responsible under the foregoing
provisions with respect to any Losses to the extent that such Losses resulted
from an Indemnified Person’s securities sales practice violations, willful
misconduct or bad faith. The Company further agrees to reimburse each
Indemnified Person for all such expenses (including reasonable fees,
disbursements and other charges of counsel) as they are incurred by such
Indemnified Person; provided, however, that if an Indemnified Person is
reimbursed hereunder for any expenses, the amount so paid shall be refunded if
and to the extent it is finally judicially determined that the Losses in
question resulted primarily from the willful misconduct or bad faith of such
Indemnified Person.




In consideration of the agreement of the Company to engage StoneGate as its
exclusive private placement agent, StoneGate agrees to indemnify and hold
harmless the Company, its affiliates, and each of their respective affiliates,
directors, officers, agents, advisors, consultants, employees, registered
representatives and controlling persons (as defined in the Securities Act) (the
Company and each such other person or entity are hereinafter referred to as an
“Indemnified Person” in the context of this paragraph and as the context herein
may otherwise require), to the fullest extent permitted by law, from and against
any Losses not covered by collected insurance as they may be incurred, including
all reasonable legal fees and other expenses reasonably incurred in connection
with investigating, preparing, defending, paying, settling or compromising any
Losses, to which any of them may become subject (including in any settlement
effected) and which are related to or arise out of any securities sales practice
violations or any unauthorized statements made by StoneGate which constitute
misrepresentation or omissions of material fact by StoneGate in connection with
the offer and/or sale of the Company’s securities. StoneGate will not however,
be responsible under the foregoing provisions with respect to any statement or
omission which is made by, or approved by, the Company, including, without
limitation, any which are set forth in, or omitted from, the Investor Materials
or any Losses to the extent that such Losses resulted from an Indemnified
Person’s










BO1 15908874.4
















willful misconduct or bad faith. StoneGate further agrees to reimburse each
Indemnified Person for all such expenses (including reasonable fees,
disbursements and other charges of counsel) as they are incurred by such
Indemnified Person; provided, however, that if an Indemnified Person is
reimbursed hereunder for any expenses, the amount so paid shall be refunded if
and to the extent it is finally judicially determined that the Losses in
question resulted primarily from the willful misconduct or bad faith of such
Indemnified Person.







Any party subject to an indemnity obligation under this Agreement shall be
referred to as an “Indemnitor”.  If the indemnity referred to in this Exhibit A
should be, for any reason whatsoever, unenforceable, unavailable or otherwise
insufficient to hold each Indemnified Person harmless for all losses incurred by
it, the Indemnitor shall pay to or on behalf of each Indemnified Person
contributions for Losses so that each Indemnified Person ultimately bears only a
portion of such Losses as is appropriate (i) to reflect the relative benefits
received by each such Indemnified Person, respectively, on the one hand and the
Indemnitor on the other hand in connection with the transaction and (ii) the
relative fault of each such Indemnified Person, respectively, and the Indemnitor
as well as any other relevant equitable considerations; provided, however, that
in no event shall the aggregate indemnification and/or contribution of StoneGate
and/or all Indemnified Persons affiliated with StoneGate for all Losses exceed
the amount of the fees actually received by StoneGate pursuant to section 2A of
this Agreement. If the allocation provided in the preceding sentence is not
permitted by applicable law, then and the Company agrees to contribute to the
amount paid or payable by such Indemnified Person as a result of such Losses in
such proportion as is appropriate to reflect the relative benefits referred to
in such preceding sentence and the relative fault of the Company and of such
Indemnified Person. The respective relative benefits received by StoneGate and
the Company in connection with any Offering shall be deemed to be in the same
proportion as the aggregate fees paid to StoneGate in connection with the
Offering bears to the gross proceeds of the Offering. The relative fault of each
Indemnified Person and the Company shall be determined by reference to, among
other things, whether the actions or omissions to act were by such Indemnified
Person or the Company, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action or omission to
act.




The Company also agrees that no Indemnified Person shall have any liability to
the Company or its affiliates, directors, officers, employees, agents, advisors
or shareholders, directly or indirectly, related to or arising out of this
Agreement, except Losses incurred by the Company which resulted from such
Indemnified Person’s securities sales practice violations, willful misconduct or
bad faith. In no event, regardless of the legal theory advanced shall any
Indemnified Person be liable for any consequential, indirect, incidental or
special damages of any nature.




Promptly after receipt by any Indemnified Person of notice of any pending or
threatened litigation, such Indemnified Person will promptly notify the Company
in writing of such matter, provided, however, that the failure to provide such
prompt notice to the Company shall not relieve the Company of any liability
which it may have to such Indemnified Person unless and only to the extent such
failure to provide each prompt notice to the Company has prejudiced in a
substantial manner the defense of the litigation. In the event any such action
is brought against







BO1 15908874.4
















any Indemnified Person, the Company shall be entitled to participate therein and
to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person provided, however, that any Indemnified Person may at its own
expense retain separate counsel. Notwithstanding the foregoing, such Indemnified
Person shall have the right to employ separate counsel at the Company’s expense
and to control its own defense if such Indemnified Person reasonably determines
(i) that defenses may be available to the Indemnified Person that are not
available to the Company and/or may not be consistent with the best interests of
the Company or (ii) a difference of position or potential difference of position
exists that would make such separate representation advisable; provided,
however, that in no event shall the Company be required to pay fees and expenses
under this indemnity for more than one firm of attorneys (in addition to local
counsel) in any jurisdiction in any one legal action or group of related legal
actions. The decision of an Indemnified Person to employ separate counsel shall
not relieve the Company of any liability which it may have to the Indemnified
Person. The Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding arising out of or relating to the engagement, unless such settlement
includes an express, complete release of such Indemnified Person from all
liability as to all asserted or potential claims against the Indemnified Person
without any payment or other obligation on the part of such released Indemnified
Person.




THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN

ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK

APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN

SUCH STATE. STONEGATE AND THE COMPANY HEREBY CONSENT, SOLELY FOR

THE PURPOSE OF ALLOWING AN INDEMNIFIED PERSON TO ENFORCE ITS RIGHTS

HEREUNDER, TO PERSONAL JURISDICTION AND SERVICE AND VENUE IN THE

STATE OF NEW YORK IN WHICH ANY CLAIM FOR WHICH

INDEMNIFICATION MAY BE SOUGHT HEREUNDER IS BROUGHT AGAINST

STONEGATE OR ANY OTHER INDEMNIFIED PERSON.




This Agreement may not be amended or otherwise modified except by an instrument
signed by both the Company and StoneGate. If any provision hereof shall be
determined to be invalid or unenforceable in any respect, such determination
shall not affect such provision in any other respect or any other provision of
this Agreement, which shall remain in full force and effect. If there is more
than one Indemnitor hereunder, each Indemnifying Person agrees that its
liabilities hereunder shall be joint and several. Each Indemnified Person is an
intended beneficiary hereunder.




The obligations of the Company referred to above shall be in addition to any
rights that any Indemnified Person may otherwise have and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of any Indemnified Person and the Company. The provisions set
forth in this Exhibit A shall remain operative and in full effect regardless of
any termination of any Indemnified Person by the Company. Capitalized terms not
otherwise defined herein shall have the meanings set forth in this Agreement.
















BO1 15908874.4





























BO1 15908874.4
















ANNEX 1




1.

Aggregate Consideration shall be the total consideration received by the Company
in cash in connection with any Transaction. The amount of any promissory notes
or other property accepted by the Company in lieu of cash, including, without
limitation, stock, employment contracts, long-term leases on real estate or
equipment, licensing fees, expense reimbursement, contracts and assumption of
debt, shall also be considered part of such total consideration.




2.

Aggregate Consideration shall also include amounts deferred and/or paid into
escrow as well as amounts made in installments.











ENDNOTES














BO1 15908874.4





